Defendant moves this court to adopt a final order of the trial judge. There is no opposition. The case is under the Indian Claims Commission Act, 25 U.S.C. § 70 and ff., and has been decided. Plaintiff applies for counsel fees and expenses pursuant to subsection (d) of 28 U.S.C. §2412, as amended by the Equal Access to Justice Act, Pub. L. No. 96-481, Title II, 94 Stat. 2325 (1980). The order, under date of April 27, 1982, rejects the application for reasons stated, without prejudice to a proper application for fees and *772expenses under the Indian Claims Commission Act. We agree with the said order and adopt the same as the basis for our decision, but do not print it as it has been furnished to the parties. Accordingly, defendant’s motion is granted without prejudice.